Title: To Thomas Jefferson from George Weedon, 9 May 1781
From: Weedon, George
To: Jefferson, Thomas



Sir
Fredericksburg 9th May 1781

I informed your Excellency in a previous Letter of the Marquis de la Fayettes order to me to assemble a defence in this Quarter for the protection of Potowmac. This Business will be attended with much difficulty as to Arms. I have this day received a Letter from the Board of War in Phila. advising that 1100 Stand had sett off before the date of that Letter 1st. Instant. I had heard of them 8 days ago and had sent Expresses to hurry them on. When they arrive shall take the Liberty if your Excellency pleases of arming all the Men that may be in town on their arrival as there is no other means left to accomplish this end. The Men order’d from the back Counties do not bring a Gun to every sixth Man, nor is there near half the Men orderd out that join. 1200 Stand more were to follow in ten days from the date of the Letter and 800 more would follow them, if money could be furnished for repairing in Philadelphia. The reasons of this part of the Country being so defenceless in the  Article of Arms is obvious. The men I took down to Wmsburg were all armed from this place and the Counties they came from, and tho’ the great part of the Men have return’d the arms are still below. Stafford, Spotsylvania, P. William, Fairfax, Loudon and Fauquier are totally without Arms. Sr. Henry Clinton’s embarkation has terminated in nothing. After making great parade with transports &c. his own Baggage was again relanded and his supposed expedition given over, so that I hope we shall have none but Phillips to contend with. I am with high Esteem Your Excellencies Most Obt Servt,

G Weedon

